UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6536


KAMIL JOHNSON,

                    Petitioner - Appellant,

             v.

WARDEN, W. E. MACKELBURG,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Richard Mark Gergel, District Judge. (0:20-cv-00176-RMG)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kamil Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kamil Johnson, a federal prisoner, 1 appeals the district court’s order adopting the

magistrate judge’s recommendation and denying relief on his 28 U.S.C. § 2241 petition in

which he sought to challenge his criminal judgment by way of the savings clause in

28 U.S.C. § 2255. 2 Pursuant to § 2255(e), a prisoner may challenge his conviction or

sentence in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would

be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review; (3)
       the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the


       1
         As a federal prisoner, Johnson need not obtain a certificate of appealability to
appeal the district court’s order. 28 U.S.C. § 2253(c)(1).
       2
         Insofar as Johnson also made passing references to the All Writs Act, 28 U.S.C.
§ 1651(a), that statute does not provide a colorable vehicle for Johnson’s claims. See
Carlisle v. United States, 517 U.S. 416, 429 (1996) (“Where a statute specifically addresses
the particular issue at hand, it is that authority, and not the All Writs Act, that is
controlling.” (internal quotation marks omitted)); United States v. Swaby, 855 F.3d 233,
238 (4th Cir. 2017) (discussing availability of remedy); United States v. Torres, 282 F.3d
1241, 1245 & n.6 (10th Cir. 2002) (same).

                                               2
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error, as Johnson can satisfy

neither the Jones test nor the Wheeler test. Accordingly, we affirm substantially for the

reasons stated by the district court. Johnson v. Mackelburg, No. 0:20-cv-00176-RMG

(D.S.C. Mar. 20, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3